.\TTDRIY~Y     ~T.xlcx    I.37   .,.,*            December 9, 1976




             The Honorable Knute L. Dietze                          Opinion No. H-908
             Criminal District Attorney
             Victoria County Courts Building                        Re: Authority of the
             Victoria, Texas 77901                                  commissioners court to
                                                                    veto the salaries budgeted
             The Honorable W.T. McDonald, Jr.                       by the criminal district
             District Attorney                                      attorney and submit its
             Brazes County                                          own budget.
             Bryan, Texas 77801
             The Honorable Roland M. Seprcy
             County Attorney
             Brazos County
             Bryan, Texas 77801
             Gentlemen:

                         Mr.             Dietze asks the following question:
                                         Once the Victoria County Criminal District
                                         Attorney employs his assistants and
                                         fixes the salaries of his assistants and
                                         investigators, does the commissioners
                                         court have the authority to veto the
                                         budget as set by the Criminal District
                                         Attorney and submit [its] own budget.

             Mr. McDonald asks essentially the same question with respect
             to the district attorney of the 85th Judicial District. Mr.
             Searcy asks whether the commissioners court may veto the
             county attorney's budget.
                  Article 332a, V.T.C.S.,~ which authorizes prosecuting
             attorneys (defined to include county attorneys, district
             attorneys and criminal district attorneys) to employ assistants,
             investigators and other personnel, provides:



                                                          P. 3809
I
       .




    The Honorable Knute L. Dietze
    The Honorable W. T. McDonald, Jr.
    The Honorable Roland M. Searcy - page 2   (H-908)


                 Sec. 5. Salaries of assistant prosecuting
              attorneys, investigators, secretaries and
              other office personnel shall be fixed by the
              prosecuting attorney, subject --
                                            to the approval
              of
              -- the commissioners court of the county or
              the counties composing     district.

                   Sec. 6. Assistant prosecuting attorneys
              and investigators, in addition to their
              salaries, may be allowed actual   and necessary
              travel   expenses incurred in the discharge of
              their duties, not to exceed the amount fixed
              by the prosecuting attorney and approved &
              the commissioners court of the county or the
              Z&ties     cornosin
              ror trave~s~~~~~-fr~~lt~ims
              General Fund, Officers' Salary Fund, or any
              other available   funds of the county.
               (Emphasis added).
    The answer to the question depends on the interpretationof
    the underlined language of section 5. In construing statutes,
    the ordinary meaning shall be applied to words. V.T.C.S.
    art. 10, S 1.  “Subject to” is defined as follows:

              [Slubordinate . . . obedient to; governed
              or affected by . . . . Black's Law
              Dictionary 1594 (4th ed. 1951).
    "Subject," used as an adjective, is defined as
              likely to be conditioned, affected or
              modified in some indicated way: having
              a contingent relation to something and
              usu[allyJ dependent on such relation for
              final form, validity, or significance.
              Webster's Third International Dictionary
              2275.



                               P. 3810
The Honorable Knute L. Dietze
The Honorable W. T. McDonald, Jr.
The Honorable Roland M. Searcy - page 3 (H-908)


We believe that the salaries set by the criminal district
attorney, district attorney, or county attorney are not
final, but conditioned upon the approval of the commissioners
court. The commissioners may disapprove the salaries, and
therefore can be said to have veto power over that part of
the district attorney's budget. Section 6 permits travel
expenses in an amount fixed by the prosecuting attorney and
approved by the commissioners court. This reiteration of
the approval requirement indicates that its inclusion in
section 5 was not inadvertent, and that it is a necessary
step in determining major expenditures.
     It is suggested that our interpretation of article 332a
should follow judicial constructions of language in article
42.12, section 10, Code of Criminal Procedure.

          [T]he district judges . . . are authorized,
          with
          --   the advice and consent of the commissioners
          court as hereinafter providec toemploy . . .
          and fixthe salaries of probation officers. . . .
          (Emphasis aaaedj.
This provision requires that the judges merely consult with
the commissioners on county finances, while the commissioners
must buduet the money so long as the expenditures are necessary
and reasonable. Coa-&ssioners Court of-Lubbock County v.      -
Martin, 471 S.W.Zd 100 (Tex. Civ. AppT-- Amarillo 1971,writ
ref'd n.r.e.). Constructions of article 42.12, section 10,
however, do not control article 332a, section 5, which
consists of different language in a different context.
     The relevant language of article 332a, section 5, is
unambiguous and can be read in harmony with the entire statute
without departing from its plain meaning. The statute makes
prosecuting attorneys responsible for personnel matters --
hiring, removal and setting salaries and travel expenses.
V.T.C.S. art. 332a, SS 2, 4, 5, 6. It makes the commissioners
court responsible for financial matters -- approving the
prosecutors' salary and travel expense proposals, and providing
for office expenses. -Id. 55 5, 6, 7.


                         p. 3811
    ,-~.      .
.     .




           The Honorable Knute L. Dietze
           The Honorable W. T. McDonald, Jr.
           The Honorable Roland M. Searcy - page 4   (H-908)



                Article 3912k, V.T.C.S., which concerns salaries of
           certain county employees, does not apply to the salaries
           about which you inquire. Article 332a is the more specific
           statute, was enacted later in time, and repeals conflicting
           laws. V.T.C.S. art. 332a, S 9. Article 3912k does not in
           any case apply to the employees of a district attorney. -See
           Attorney General Opinion H-656 (1978).
                We conclude that the commissioners court may refuse to
           approve the salaries proposed by the Victoria County Criminal
           District Attorney, or the District Attorney or County Attorney
           of Bryan County.

                                SUMMARY
                     The salaries for assistants and investi-
                     gators fixed by a district attorney,
                     criminal district attorney, or county
                     attorney must be,approved by the
                     commissioners court in order to become
                     effective.
                                          Very truly yours,




                                          Attorney General of Texas




           Opinion Committee